Citation Nr: 1146865	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  07-35 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for status-post left shoulder fracture with degenerative joint disease.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for the Veteran's status post left shoulder fracture with degenerative joint disease and assigned a 20 percent evaluation, effective May 6, 2006.  The Veteran contends that a higher disability evaluation is warranted for his service-connected disability.  

In March 2010, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record. 

In October 2010, the Board remanded the claim for additional development-including a VA examination.  The case has been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Due to his left shoulder disability, the Veteran is unable to lift his left arm more than 25 degrees from the side.  

2.  The Veteran's service-connected disabilities are not sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and industrial background.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent for a left shoulder disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Codes 5003, 5201 (2011).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice in a June 2006 letter, prior to the December 2006 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations, most recently in December 2010.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since that examination.  As noted above, the Veteran appeared and testified at a March 2010 Travel Board hearing at the Waco RO.  

The Board accordingly finds that any procedural errors on the originating agency's part were insignificant and non-prejudicial.  Accordingly, the Board will address the merits of the Veteran's claim.  


Increased Rating

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

There are several diagnostic codes which pertain to limitation of motion or disabilities of the shoulder that would be appropriate for use when evaluating arthritis in the shoulder.  Under Diagnostic Code 5200, which pertains to ankylosis of the scapulohumeral articulation (Note: the scapula and the humerous move as one piece), a 30 percent disability rating is warranted when there is favorable ankylosis of the major upper extremity with abduction to 60 degrees and the ability to reach the mouth and head with the major upper extremity.  A 40 percent disability rating is warranted when the ankylosis in the major upper extremity is intermediate between favorable and unfavorable.  A 50 percent disability rating is warranted when there is unfavorable ankylosis with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Currently, the Veteran's residuals of a left shoulder fracture with degenerative joint disease is rated under Diagnostic Code 5201, which pertains to limitation of motion of the arm.  Under this code a 20 percent disability rating is warranted when range of motion of the major upper extremity is limited to the shoulder level.  A 30 percent disability rating is warranted when range of motion of the major upper extremity is limited to midway between the side and shoulder levels.  A 40 percent disability rating is warranted when range of motion of the major upper extremity is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202, which pertains to impairment of the humerous, a 20 percent disability rating is warranted when there is malunion of the humerous with moderate deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with infrequent episodes and guarding of movement only at shoulder level.  A 30 percent disability rating is warranted when there is malunion of the humerous with marked deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with frequent episodes and guarding of all arm movements.  A 50 percent disability rating is warranted when there fibrous union of the humerous in the major upper extremity.  A 60 percent disability rating is warranted when there is nonunion of the humerous (false flail joint) in the major upper extremity.  A maximum disability rating of 80 percent is warranted when there is loss of humerous head (flail shoulder) in the major upper extremity.

Under Diagnostic Code 5203, which pertains to impairment of the clavicle or scapula, a 10 percent disability rating is warranted where there is malunion of the clavicle or scapula of the major upper extremity; or where there is nonunion of the clavicle or scapula of the major upper extremity without loose movement.  A 20 percent disability rating is warranted where there is nonunion of the clavicle or scapula of the major upper extremity with loose movement; or where there is dislocation of the major upper extremity clavicle or scapula.  38 C.F.R. § 4.71a.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability. 

The Veteran was awarded service connection for his left shoulder disability in a December 2006 rating decision, and was assigned a 20 percent rating.  He is appealing this initial rating.  

In December 2006, the Veteran was afforded a VA examination of his left shoulder, and he was found to be right and dominant.  At that time, the Veteran reported left shoulder pain at a level of 6 out of 10, with 10 being the most severe pain.  Stiffness was associated with his back.  He reported treatment with ibuprofen.  The Veteran reported flare-ups as occurring with activities requiring the elevation and abduction of the left shoulder.  He is unable to perform such activities, but denied any incapacitating episodes.  Physical examination revealed tenderness of the left A/C joint and abduction was limited to 80 degrees with pain at the end point.  Forward flexion was to 120 degrees with end point pain.  External rotation was to 40 degrees with end point pain, and internal rotation was to 60 degrees without pain.  The examiner noted additional pain with repetitive use, but without any change in range of motion.  There was no warmth of the joint, but there was guarding of movement found.  

Following the examination, the Veteran was diagnosed as having left shoulder degenerative joint disease of the glenohumeral joint and the narrowing of the subacromial distance.  The examiner opined that the Veteran's left shoulder disability was moderately severe in nature, and was aggravated by his active duty military service.  

Pursuant to the Board's June 2010 remand directive, the Veteran was afforded another VA examination of the left shoulder in July 2010.  He reported left shoulder pain intensity as 8 out of 10 in the winter, and 6 out of 10 in the summer.  It was characterized as a constant dull aching pain in the left shoulder.  The Veteran denied any numbness or tingling in the left hand or arm, but indicated heavy lifting and cold weather exacerbate his pain.  Physical examination revealed left shoulder flexion and abduction to 45 degrees, and left internal and external rotation to 40 degrees.  The examiner observed objective evidence of pain following repetitive motion, but there was no additional limitation of motion following three repetitions.  The examiner noted the Veteran had minor degenerative joint change of the glenohumeral joint and some narrowing of the subacromial distance.  

The Veteran reported being denied work as a welder since 2002 due to his left shoulder disability because he was unable to pass the physical testing involved.  He reported that his left shoulder disability prevents him from hunting, but he can still fish.  He sometimes needs his wife's help dressing, and has help gardening.  The Veteran is unable to sweep or climb a ladder due to his left shoulder limitations.  

A review of the post-service medical records shows that the Veteran has received periodic treatment since 2006 for left shoulder pain.  It is documented that he routinely complains of pain in his left shoulder.  However, there is no complete range of motion measurements of record in the treatment notes. 

During the Veteran's March 2010 hearing, he reported that he is unable to sleep on his left side, he requires help dressing, and he cannot raise up his left shoulder at all without help.  He definitively testified that he was unable to lift his left arm to shoulder level.  

Upon careful review of the evidence of record, the Board finds that symptoms of the Veteran's left shoulder disability are most analogous to those associated with the rating criteria for a 30 percent rating for the nondominant shoulder/arm.  The Veteran has competently and consistently reported that he is unable to lift his arm far, and definitely cannot lift it to shoulder level.  Clinical records and VA examination reports confirm that the Veteran even has problems dressing and buttoning his pants.  Although the Veteran's left shoulder forward elevation (flexion), at its worst, was to 45 degrees, his functional impairment due to pain as well as the limitations he competently testified to are more consistent with limitation of motion in his left arm to 25 degrees from the side.  Thus, the Board finds the Veteran is entitled to a 30 percent rating pursuant to Diagnostic Code 5201.  Of note, this is the highest rating available for the nondominant arm under this Diagnostic Code.  

The Board notes there are times when the Veteran's left shoulder disability was not as severe as currently noted.  The Board finds at this juncture, however, that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  Thus, the higher 30 percent rating is awarded for the entire time period on appeal.  

Consideration has been given rating the disability under Diagnostic Code 5200.  However, while the Veteran has limitation of motion, VA examinations of record do not show that the Veteran has ankylosis of the left shoulder joint.  Therefore, an evaluation under Diagnostic Code 5200 would not be appropriate.  38 C.F.R. § 4.71a.

Consideration has been given to rating the disability under Diagnostic Code 5202.  However, the Board has determined that the medical evidence of record does not show the Veteran to have malunion of the humerus or recurrent dislocations of the scapulohumeral joint.  Therefore, the disability does not warrant a compensable rating under Diagnostic 5202.  38 C.F.R. § 4.71a.

Consideration has been given to assigning a separate evaluation under Diagnostic Code 5203.  However, there is no evidence of record which shows that the Veteran has impairment of the clavicle or the scapula.  In fact, the Veteran's impairment stems from disability of the acromioclavicular joint.  Therefore, a separate evaluation is not in order.  38 C.F.R. § 4.71a.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


TDIU

Legal Criteria 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Disabilities resulting from common etiology are considered as one disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).

For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Analysis

As noted above, the Veteran's service-connected disability is his left shoulder disability, is now rated as 30 percent disabling.  His combined evaluation for compensation is 30 percent.  The Veteran accordingly does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Services, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  

The effect of a service-connected disability appears to be measured differently for purposes of extra-schedular evaluation under 38 CFR § 3.321(b)(1) and for purposes of a TDIU claim under 38 CFR § 4.16.  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  Section 4.16 does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).  

The Veteran has asserted that he lost his job because he was unable to pass the physical due to his left shoulder disability.  He has stated he last worked in 2002.  

In December 2010, the Veteran was afforded a VA examination regarding his employability, and a detailed work history was noted following review of the claims file.  The examiner noted the Veteran gave different accounts of when he last worked, there is some indication that the Veteran collected payment for working last year (2009), but states he last worked as a welder in 2002.  The Veteran stated that at age 62, he decided to start collecting his Social Security benefit and he had to stop working so much.  He stated that he was tired of putting up with his left shoulder problems after working 40 years, and that "even a [one-armed] man can work."  The Veteran reported that he was placed on a 20 pound work restriction regarding his work as a welder due to an inguinal hernia.  The examiner found that the Veteran's left shoulder disability impacts his occupational activities because he has difficulty reaching with his left arm, and he had decreased left arm strength and pain.  

Following review of the claims file and examination reports, the December 2010 VA examiner opined that the Veteran was not unemployable due to his left shoulder disability.  In so concluding, the examiner noted that the Veteran's left shoulder disability did not cause any limitations in seeing, hearing, thinking, speaking, manual dexterity, right-arm use, standing, sitting, walking, stooping, squatting, climbing ramps/stairs, or use of foot switches.  The examiner further noted that the Veteran's only limitation due to his left shoulder disability is preclusion from repetitive use of the left arm at or above shoulder height, and he has moderate limitations of left upper arm use at or below shoulder height.  The examiner found no limited dexterity between the Veteran's knee and shoulder height if it is done fairly close to his body.  

Ultimately, the examiner noted that the Veteran would be capable of full-time work with limitations that is expected of most seniors.  Again, he stated the limitation would be repetitive use of the left arm above his head.  Additionally, the examiner found that the Veteran would be capable of performing activities primarily in the sedentary and light work categories on a full-time basis.  

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to a TDIU rating.  As noted above, the Veteran is service-connected for a left shoulder disability, now rated as 30 percent disabling.  He has no other service-connected disabilities.  The Veteran asserts that he cannot continue in his former career as a welder because of his left shoulder disability, and the Board does not doubt this is true.  However, he is found to be physically capable of work other than welding as noted by the December 2010 VA examiner.  

In sum, the evidence shows the Veteran is capable of performing the physical and mental acts required for employment, for which his is qualified.  He is accordingly not unemployable due to his service-connected disabilities and referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is not warranted.
 
Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 

Additional Considerations

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


ORDER

A 30 percent for status-post left shoulder fracture with degenerative joint disease is granted.

Entitlement to TDIU is denied.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


